SENTENCIA
Examinados los planteamientos de las partes y demás constancias, se dicta sentencia modificando la emitida por el Tribunal Superior, Sala de Guayama, de 7 de noviembre de 1990, a los únicos efectos de eliminar los honorarios de abogado impuestos, y así modificada, se confirma.
Se devuelven los autos originales al foro de instancia para que continúen los procedimientos.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió una opinión concurrente y disidente. El Juez Aso-ciado Señor Rebollo López emitió una opinión concurrente, a la cual se unió el Juez Asociado Señor Alonso Alonso. El Juez Asociado Señor Hernández Denton emitió una opi-nión concurrente, a la cual se unió el Juez Presidente Se-ñor Andréu García. La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

— O —